DENY and Opinion Filed June 23, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01029-CV

   IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY AND
               ANGELA SUE HARRINGTON, Relators

          Original Proceeding from the 471st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 471-02017-2021

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne
      In this original proceeding, relators Liberty County Mutual Insurance

Company (Liberty) and Angela Sue Harrington petition this Court for a writ of

mandamus ordering respondent to vacate and set aside her order dated November 3,

2021, denying relators’ motion to quash the oral deposition of Liberty’s corporate

representative and to grant relators’ motion to quash. We requested a response from

respondent and real party in interest, but none was filed.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that relators lack an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). After reviewing relators’ petition and the record, we conclude that

relators have failed to demonstrate a clear abuse of discretion.1 See TEX. R. APP. P.

52.8(a).

        Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We also lift the stay issued by our order dated December 7, 2021.




211029f.p05                                           /Leslie Osborne//
                                                      LESLIE OSBORNE
                                                      JUSTICE




    1
      Additionally, we note that the verification of the record indicates that pages 1MR:61–3MR:1711 of
the record were part of relators’ supplemental motion as that motion was filed in the trial court. See TEX.
R. APP. P. 52.7(a). After reviewing the record, however, these pages do not appear to have been filed with
the supplemental motion as an exhibit thereto. See Constant v. Gillespie, No. 05-20-00734-CV, 2022 WL
1564555, at *6 (Tex. App.—Dallas May 18, 2022, no pet. h.) (mem. op.).
                                                   –2–